Citation Nr: 1623261	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from December 1992 to May 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At his January 2016 Board videoconference hearing, the Veteran indicated that his PTSD symptoms had gotten worse since his last VA examination.  The Veteran reported that he was hospitalized and put under suicide watch in 2014.

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Board notes that the Veteran's most recent VA examination was in August 2012, approximately four years ago.  In light of the Veteran's testimony, the Board finds that there is evidence to suggest that the Veteran's condition has worsened since his last VA examination.  Accordingly, the Board concludes that a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i) (2013); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the Veteran's claim of entitlement to a TDIU, the Board finds that the claim for an increased rating for PTSD and the claim of entitlement to TDIU are inextricably intertwined. All matters that are "inextricably intertwined" with the issue certified for appeal must be identified and developed prior to appellate review.   Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to an increased evaluation for PTSD and the claim of entitlement to TDIU are "intertwined" because a decision on the PTSD claim will impact the claim for a TDIU.  Consequently, the claim of entitlement to an increased rating for PTSD and the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

Additionally, at his January 2016 Board videoconference hearing, the Veteran indicated that he received treatment at the Birmingham, Alabama, VA Medical Center in Huntsville, Alabama, as recently as 2015, that he received group counseling at the Madison/Decatur Community-Based Outpatient Clinic in Madison, Alabama, until 2015, and that he was hospitalized for psychiatric symptomatology at the Tennessee Valley Healthcare System in Nashville, Tennessee, in 2014.  Upon review of the record, the Board finds that the most recent VA treatment records associated with the claims file are dated in 2012.  As such, updated VA treatment records should be obtained and associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records of treatment of the Veteran from the Tennessee Valley Healthcare System in Nashville, Tennessee, as well as the Birmingham, Alabama, VA Medical Center in Huntsville, Alabama, and any associated outpatient clinics, from 2012 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, then issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




